DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
 The specification recites dimension in English units (e.g. inches3, para. 5) but does not provide an equivalent in metric.  In order to minimize the necessity in the future for converting dimensions given in the English system of measurements to the metric system of measurements when using printed patents as research and prior art search documents, all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications. See MPEP § 608.01(IV).
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:  “8993 inches” and “13493 inches” should read “899 inches3” and “1349 inches3”, respectively, as consistent with claim 2 and the specification (e.g. para. 44).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 6 & 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a gear ratio of said gear reduction being somewhat greater than or about equal to 3.0, with a specific example given of 3.1, does not reasonably provide enablement for a gear ratio greatly exceeding 3.0 (e.g. 25, 50, 100, etc.) which falls within the open-ended range claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Enablement serves the dual function of ensuring adequate disclosure of the claimed invention and of preventing claims broader than the disclosed invention. Broad claim language is used at the peril of losing any claim that cannot be enabled across its full scope. See MPEP § 2164.06(a)(I).
Claims 8, 9, 18 & 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for bypass ratios somewhat greater than or about equal to 10.0 and 12.0, does not reasonably provide enablement for bypass ratios greatly exceeding the disclosed values (e.g. 20, 50, etc.) which fall within the open-ended range claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Enablement serves the dual function of ensuring adequate disclosure of the claimed invention and of preventing claims broader than the disclosed invention. Broad claim language is used at the peril of losing any claim that cannot be enabled across its full scope. See MPEP § 2164.06(a)(I).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 11 each recite the limitation "said compressor rotor" (claim 1, line 5; claim 11, lines 4-5). There is insufficient antecedent basis for this limitation in the claims. As best understood, “compressor rotor” should read “compressor” as established in lines 4 & 3, respectively, of each claim. For the purposes of examination in this action, "compressor rotor" and "compressor" will be interpreted as the same element.

Claims 1, 8, 11 & 18 each recite the phrase “may be” (claims 1 & 11: “…may be greater than or equal to about 0.20…”; claims 8 & 18: “…a bypass ratio may be defined as…”). This phrase renders the respective claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. In other words, it is unclear if the limitations following the phrase "may be" are a required part of the claim or are merely a preferred embodiment.  See MPEP § 2173.05(d).
To promote compact prosecution, the claims will be interpreted in this action as though the limitations following the phrase are part of the claimed invention (i.e. required rather than preferable); however, appropriate correction and clarification are required. 
A possible correction would be to amend the claims to replace “may be" with “is” or an appropriate equivalent. 

The term “about” in claims 1-4, 6-9, 11-14 & 16-19 is a relative term which renders the claim indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Stated differently, the specification and 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of “designing a gas turbine engine” comprising the step of “designing” the various components. As understood, “designing a gas turbine engine” and the various components thereof is a mental process which can practically be performed in the human mind, with or without the use of a physical aid or a generic computer, or otherwise a mental process which may be performed in a computer environment. See MPEP §2106.04(a)(2)(III), including subsections B & C. 
This judicial exception is not integrated into a practical application because the claims themselves are entirely directed to the abstract idea of “designing a gas turbine engine”, and do not require, for example, any particular practical implementation or tangible result. It is noted, however, that mere physical or tangible implementation of an exception does not guarantee eligibility; See MPEP § 2106.04(d)(I). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all of the additional limitations serve only to further define the gas turbine engine so designed, and therefore merely further define the mental process / abstract idea. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 10-12, 15-17 & 20 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Orlando et al. (US 2007/0240399; hereafter Orlando) in view of Savage et al. (NPL: “Effects of Planetary Gear Ratio on Mean Service Life”; see IDS filed 1/14/2021 for complete citation; hereafter Savage) or, in the alternative, as obvious over Orlando in view of Savage and further in view of McCune (US 2010/0331140).
Regarding claim 1, Orlando discloses (figs. 1-5) a gas turbine engine (10) comprising: 
a fan rotor (52) having a hub (generally indicated at 68) and a plurality of fan blades (62) extending radially outwardly of said hub (see fig. 1), 

a gear reduction (100) positioned axially (i.e. along the direction of axis 11) between said first compressor blade row and said fan rotor (52), said gear reduction including a ring gear (106) and a carrier (102), said carrier having an axial length (i.e. a length parallel to axis 11) and said ring gear (106) having an outer diameter (in a direction transverse to axis 11), wherein there is a ratio of said axial length to said outer diameter, and wherein said gear reduction (100) is connected to drive said hub (68) to rotate (via output 160).

 Orlando does not disclose the additional limitation wherein a ratio of said axial length to said outer diameter may be [is] greater than or equal to about 0.20 and less than or equal to about 0.40.

Savage teaches (throughout) that there are a large number of results-effective variables to be considered when designing ring-type gear reduction system including at least size, gear ratio, number of “planet” gears, and face width (pages 1-4; see equations 1-17) to maximize service life for a given input. Most relevant, Savage discloses that face width (f) is a results-effective variable in determining tooth strength and related stresses and performs calculations disclosing a variable face width when the ring gear diameter is fixed (see table 2; page 5).
Additionally, Savage explicitly discloses (page 2; below figure 1) that all transmissions in this particular study "...carry the same power and have the same outside diameter which provides a radial ring thickness outside the ring gear teeth of 1.5 times the tooth height." 
Savage continues: "In this comparison, the input speed and torque are fixed as the ratio is varied. For each design, the planetary system life is maximized subject to the above constraints in addition to constraints on the stresses in the gear teeth and on assembly s, the face width of the gears, f, and the diametric pitch of the gears, Pd."
In view of the above, Savage thus teaches that optimizing face width while holding the diameter steady (or, in other words, optimizing the ratio between the axial length of the gear face and the outer diameter of the ring gear) is desirable. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the axial length of the gear face of the gear reduction assembly disclosed by Orlando (and, by extension, the axial length of the carrier) to be of any required width for a particular application (diameter, input, power, materials, etc.) as a matter of routine engineering design through optimization of  recognized results-effective variables to maximize service life or otherwise to optimize a balance of service life vs weight, among other factors, as taught by Savage. As such, the ratio of said axial length of the carrier (related to axial length of the gear face) to the outer diameter of the ring gear could be of any ratio required, including greater than or equal to 0.2 and less than or equal to 0.4. 

While Orlando in view of Savage is seen as rendering obvious the claimed limitations, to expedite prosecution in the event that the above combination is not seen as rendering obvious the limitation wherein a ratio of said axial length to said outer diameter may be greater than or equal to about 0.20 and less than or equal to about 0.40, the following additional teaching is provided. 
Specifically, while Savage teaches that it is known or otherwise obvious to optimize the ratio of the axial length of the gear face versus the outer diameter of the ring gear, Savage does not explicitly disclose optimizing the axial length of the carrier versus the diameter of the ring gear. While the examiner maintains that a person having ordinary skill in the art would recognize that the axial length of the carrier is directly related, or at least proportional to, the axial length of the gear face (i.e. the face width), McCune additionally provides support for this. 

a fan rotor (32) having a hub and a plurality of fan blades extending radially outwardly of said hub (see fig. 1), a compressor (14) positioned downstream of the fan rotor, the compressor having a first compressor blade row (see fig. 1; near indicator from 14) defined along a rotational axis of said fan rotor and said compressor rotor, and 
a gear reduction (36) positioned axially between said first compressor blade row and said fan rotor (32), said gear reduction including a ring gear (40) and a carrier (including at least 40 & 50), said carrier having an axial length (i.e. a length parallel to axis indicated at 54 in figs. 2 & 3) and said ring gear (40) having an outer diameter (in a direction transverse to the above axis), wherein there is a ratio of said axial length to said outer diameter, and wherein said gear reduction (36) is connected to drive said hub to rotate (via output 34; see fig. 1).
McCune additionally teaches that "radial thickness and axial length of connection portions 45 of the journal bearing 44 and thickness of end caps 50 and/or carrier 48 is optimized to make the spring rate of the star gear 38 and journal bearing 44 combination more effective for distributing and balancing torque..." (para. 15, lines 13-17). 
McCune proceeds to teach “...the range given for axial length L1 (about 10 to 30 percent of the length of outer surface 66)...represents the optimal thickness of carrier 48 or the combination of carrier 48 and end caps 50, to achieve more effective distribution and balance of torque between star gears..." (para. 23, lines 13 - 20; the length of outer surface 66 is substantially the same as the axial length of the gear face; see fig. 2 & para. 21), "Because journal bearing 44 is supported on both axial ends by carrier 48 or the combination of carrier 48 and end caps 50, the thickness of carrier 48 or the combination of carrier 48 and end caps 50 contributes to the spring rate of journal bearing 44…By optimizing the spring rate of the combination of journal bearing 33 and star gear 38, one can achieve better distribution and balance of torque...by more effectively distributing and balancing torque, the size, weight, and rate of wear...can be reduced.” (Para. 24, right column of page 3.)

In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the gear reduction of the gas turbine engine disclosed by Orlando to optimize the ratio of the axial length of the carrier to the outer diameter of the ring gear to be of any required ratio, including greater than or equal to 0.2 and less than or equal to 0.4, for a particular application (e.g. based on diameter, input, power, materials, etc.) by optimizing the ratio of the axial length of the gear face to the outer diameter of the ring gear, as taught by Savage, and optimizing the axial length of the carrier, based on the axial length of the gear face, as taught by McCune. In this manner, the person having ordinary skill in the art could maximize service life of the gear set, as in Savage, while achieving more effective distribution and balance of torque, reducing the size, weight, and rate of wear of the assembly, as in McCune.
Both the modifications of Savage and McCune are further obvious as the application of known techniques (optimizing face width vs. ring gear diameter and optimizing carrier axial length based on face width) to improve a similar device (a gas turbine engine star gear reduction) in the same way. 

Finally, it has been generally held that where the difference between the claimed invention and the prior art is only a change of form, proportions, or degree, the claimed 
As the only difference between the prior art and the apparatus of claim 1 is the ratio between the axial length of the carrier and the outer diameter of the ring gear (i.e. a difference of proportion between the carrier length and gear diameter; a change in form), such a difference is also unpatentable at least in view of the above guidance.
It is noted that the applicant’s specification does not appear to set forth any evidence of criticality or unexpected results arising from the particular claimed range. Indeed, paragraph 15 of the Applicant's specification recites "A ratio of the axial length of the carrier to the outer diameter of the ring gear may be greater than or equal to about 0.20 and less than or equal to about 0.40" (emphasis added). In this case, it appears that the applicant leaves open the possibility that other ratios may also be satisfactory, and the claimed range is merely preferable, rather than having some critical or unexpected benefit. Therefore, even if the teachings of Savage and McCune did not render the claim obvious, the only difference between the prior art and the claimed invention being a change in form or proportion is not patentable, absent evidence of criticality or unexpected results.

Regarding claim 11, Orlando discloses (figs. 1-5) a gas turbine engine (10) which reads on the claimed method of designing a gas turbine engine (i.e. the design of the gas turbine engine disclosed by Orlando reads on the following limitations of the claim and was de facto designed, therefore it meets the limitations of the claim) comprising: designing a fan rotor (52) having a hub (generally indicated at 68) and a plurality of blades (62) extending radially outwardly of said hub (see fig. 1), said fan rotor (52) for delivering air into a compressor (26), a first compressor blade row (located adjacent to the leader line from reference numeral 20 in figure 1) positioned axially into the engine, defined along a rotational axis (11) of said fan rotor and said compressor, and a gear reduction (100) positioned axially between said first 
While Orlando does not explicitly disclose the additional limitation wherein a ratio of said axial length to said outer diameter may be [is] greater than or equal to about 0.20 and less than or equal to about 0.40, this limitation is obvious in view of the teachings of Savage, or Savage and McCune, for at least the same reasons as set forth in the grounds of rejection for claim 1, above (not repeated for brevity). In other words, the gas turbine engine of Orlando, as modified in view of Savage or in view of Savage and McCune above, which renders obvious the gas turbine engine of claim 1, also renders obvious the method of designing the gas turbine engine of claim 11. 
Furthermore, it has been generally held that where the difference between the claimed invention and the prior art is only a change of form, proportions, or degree, the claimed invention is not patentable over the prior art, even though the changes may produce better results than prior inventions. See MPEP § 2144.05(II)(A & B). As the only difference between the prior art and the gas turbine engine designed by the method of claim 11 is the ratio between the axial length of the carrier and the outer diameter of the ring gear (i.e. a difference of proportion between the carrier length and gear diameter; a change in form), such a difference is also unpatentable at least in view of the above guidance.
It is noted that the applicant’s specification does not appear to set forth any evidence of criticality or unexpected results arising from the particular claimed range. Indeed, paragraph 15 of the Applicant's specification recites "A ratio of the axial length of the carrier to the outer diameter of the ring gear may be greater than or equal to about 0.20 and less than or equal to about 0.40" (emphasis added). In this case, it appears that the applicant leaves open the 

Regarding claims 2 & 12, the gas turbine engine of Orlando, as modified above, further reads on the limitation wherein a volume is defined for said carrier (102) and said ring gear (106; i.e. the ring gear and carrier have nonzero dimensions and therefore define a volume). 
Orlando does not disclose the additional limitation wherein said volume is greater than or equal to about 899 inches3 and less than or equal to about 1349 inches3.
Savage teaches (table 1) a design constraint of a volume of the transmission / gear reduction being 1000 in3 as an upper limit of the tested design.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the gas turbine engine disclosed by Orlando to have a transmission / gear reduction volume of 1000 in3 or less, as taught by Savage, for the purpose of utilizing a volume known in the art to work in the particular application or field of endeavor.
The examiner notes that the range taught by Savage of <1000 in3 overlaps the claimed range of 899 in3 to 1349 in3. In the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP § 2144.05(I).
Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. As the only additional limitations of 

Regarding claims 5 & 15, the gas turbine engine disclosed by Orlando appears to read on the additional limitation wherein said gear reduction (100) is a star gear reduction (see fig. 3; paragraphs 19 & 20). 
In the event that Orlando is not seen as disclosing the limitation wherein the gear reduction is a star gear reduction, Savage teaches (pages 1 & 2) a star gear reduction (i.e. planetary gear transmission) for use in aircraft (see Introduction, especially para. 5). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to substitute the gear reduction in the gas turbine engine disclosed by Orlando with a star gear reduction as taught by Savage as such a modification results in the simple substitution of one known element for another, yielding predictable results. 

Regarding claims 6, 7, 16 & 17, Orlando further discloses that the gear reduction (100) may have a gear ratio ranging from 0.67:1 to 2.1:1 (para. 20). 
Orlando does not disclose the limitation wherein the gear ratio of the gear reduction is greater than or equal to about 3.0 or, more specifically, equal to about 3.1. 
Savage teaches (throughout) that there are a large number of results-effective variables to be considered when designing ring-type gear reduction system including at least size, gear ratio, number of “planet” gears, and face width (pages 1-4; see equations 1-17) to maximize service life for a given input. Most relevant, Savage discloses that gear ratio (n. [subscript illegible]) is a results-effective variable in determining useful life of the gear set (see table 2; page 5; gear ratios tested range from 3.0 to 8.0).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the gear ratio of the gear reduction disclosed by 
Furthermore, it is noted that the applicant’s specification does not appear to set forth any evidence of criticality or unexpected results which may arise from the claimed gear ratio / range. 


    PNG
    media_image1.png
    426
    478
    media_image1.png
    Greyscale
Regarding claims 10 & 20, the gas turbine engine of  Orlando reads on the additional limitation wherein an inlet (22) into said compressor (26) extends radially (i.e. along an axis transverse to axis 11), inwardly along a surface (“Surface” in annotated partial fig. 1, below) from a radially outermost point (“A”, below) to a point (“B”, below) leading into said first compressor blade row (adjacent to reference numeral 20), wherein said gear reduction (100) is positioned between said radially outermost point (“A”) and said point (“B”) leading into said first compressor blade row, and wherein said point (“B”) leading into said first compressor blade row is radially inward of said ring gear (See annotated figure below. Point B is radially inward of at least the radially outermost point of the ring gear, indicated at "C").








Claims 3, 4, 13 & 14 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Orlando in view of Savage (or Orlando in view of Savage & McCune) as applied to claims 1 & 11, respectively, above, and further in view of Giffin (US 2006/0024162).
Regarding claims 3, 4, 13 & 14, the gas turbine engine of Orlando, as modified, reads on the additional limitation wherein the hub (68) has a radius defined at an inlet point of said hub (i.e. a radius from axis 11 to a leftmost point on the outer surface of the hub; see fig. 1), wherein said fan blades (62) have a radius (i.e. a radius from axis 11 to the outermost tips of fan blades 62). 
Orlando does not explicitly disclose the additional limitation wherein a ratio of said hub radius to said fan blade radius is less than or equal to about 0.36 (as in claims 3 & 13) or greater than or equal to about 0.24 (as in claims 4 & 14).
 Giffin teaches (figs 1 & 2; particularly fig. 2) a gas turbine engine (16) comprising a fan rotor (generally 32) comprising a hub (74) and a plurality of fan blades (40), wherein the hub has a radius (78) defined at an inlet point (as shown), wherein said fain blades have a radius (76), wherein a ratio of said hub radius to said fan blade radius is between 0.1 and 0.3 (para. 14: "Inlet tip radius 76", "inlet hub radius 78", "...first stage 50 is designed with a fan inlet radius ratio that is between 0.1 and 0.3..."). 
Giffin further teaches, in para. 14, that the “first stage fan inlet radius ratio is selected to facilitate improving a flow per unit frontal area and the overall performance of engine 16, while satisfying overall performance requirements. Accordingly, because the fan inlet radius ratio is reduced in comparison to other known engines, first stage 50 has a reduced rotational speed and a reduced fan blade tip speed”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the gas turbine engine disclosed by Orlando such that the ratio of said hub radius to said fan blade radius is between 0.1 and 0.3, or to 
Additionally, such a modification is obvious as the use of a known technique (utilizing a ratio of hub radius to fan blade radius between 0.1 and 0.3) to improve a similar device (a gas turbine engine) in the same way. 
The examiner notes that the range taught by Giffin of 0.1 - 0.3 overlaps the claimed ranges of ≤0.36 (claims 3 & 13) and ≥0.24 (claims 4 & 14). In the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Claims 8, 9, 18 & 19 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Orlando in view of Savage (or Orlando in view of Savage & McCune) as applied to claims 1 & 11, respectively, above, and further in view of Gallagher et al. (US 2013/0011266; hereafter Gallagher). 
Regarding claims 8, 9, 18 & 19, the gas turbine engine of Orlando, as modified, reads on the additional limitation wherein a bypass ratio may be defined as a volume of air delivered by said fan rotor (52) into a bypass duct (see fig. 1) compared to the volume of air delivered by said fan rotor into said compressor (26; via inlet 22). 
Orlando does not explicitly disclose the additional limitation wherein the bypass ratio is greater than about 10.0 (claims 8 & 18) or greater than about 12.0 (claims 9 & 19). 
Gallagher teaches (figs. 1-4; para. 27 & 32) a gas turbine engine having a design bypass ratio of 12.0 or greater (para. 32). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the gas turbine engine disclosed by Orlando such that it utilized a bypass flow ratio of 12.0 or greater, as taught by Gallagher, as the 
The examiner notes that the range taught by Gallagher of “12 or greater” is the same range found in claims 9 & 19 and falls within / overlaps the range of “greater than about 10.0” of claims 8 & 18. In the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP § 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753